Appleton, C. J.
This is an action of debt on a bond, given under the provisions of E. S., 1871, c. 113, § 15, by the defendant Patterson, to procure his release from imprisonment on an arrest at the suit of the plaintiff for an assault and battery.
It was held under E. S., 1841, c. 148, § 17, that in an action of tort, a bond given in accordance with the requirements of that section, was obligatory on the signers as a statute bond. Richards v. Morse, 36 Maine, 241.
The provisions of E. S., 1841, c. 148, § 17, are found substantially re-enacted in E. S. 1871, c. 113, § 15, with only slight changes, by way of condensation, and not affecting its construction.
The pi’ovisions of E. S., 1841, c. 148, § § 1 and 9, are found re-enacted in E. S., 1871, c, 113, § 1.
*233The result of an examination of the statutes is that the decision in Richards v. Morse, 36 Maine, 241, is applicable to the statutes now in force and is binding upon the court.
Defendants defaulted. Damages to he assessed by the clerk, — by agreement of parties.
WaltoN, Barrows, Danfortii, Peters, Libbey and SymoNds, JJ., concurred.